This case comes into this court upon the allowance of a motion for the certification of the record from the Court of Appeals of Cuyahoga county, and involves the claim of an employee for compensation for the loss of vision. That claim was based upon the provisions of Section 1465-80, General Code. The Industrial Commission made an allowance for temporary total disability under the provisions of Section 1465-79, General Code, but specifically found that the loss of vision of the right eye did not result from injuries sustained in the course of employment. Upon appeal to the Court of Common Pleas, the finding was in favor of the claimant's right to participate in the Workmen's Compensation Fund. The Court of Appeals reversed on appeal.
A fair interpretation of the peculiar and rather carelessly phrased order of the Industrial Commission warrants, if it does not require, the conclusion that the rejection of the applicant's claim for compensation for loss of vision of his right eye was a *Page 457 
final order based upon a jurisdictional ground from which the claimant was entitled to perfect his appeal under and in accordance with the provisions of Section 1465-90, General Code. The Industrial Commission, just as a court, speaks through its record. Some care should be exercised to have such record speak clearly and definitely the commission's finding and order. Much confusion and delay could thus be avoided in the disposition of claims for compensation.
It follows that the Court of Appeals was in error in its conclusion that the claim of the appellant had not been finally determined by the Industrial Commission. The judgment of the Court of Appeals is therefore reversed and the judgment of the Court of Common Pleas affirmed.
Judgment reversed.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur.